Case: 1:18-cv-06951 Document #: 95-10 Filed: 02/24/21 Page 1 of 6 PageID #:1325




                          EXHIBIT 9
Case: 1:18-cv-06951 Document #: 95-10 Filed: 02/24/21 Page 2 of 6 PageID #:1326
Case: 1:18-cv-06951 Document #: 95-10 Filed: 02/24/21 Page 3 of 6 PageID #:1327
Case: 1:18-cv-06951 Document #: 95-10 Filed: 02/24/21 Page 4 of 6 PageID #:1328
Case: 1:18-cv-06951 Document #: 95-10 Filed: 02/24/21 Page 5 of 6 PageID #:1329
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   Case: 1:18-cv-06951 Document #: 95-10 Filed: 02/24/21 Page 6 of 6 PageID #:1330




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   AWARD-WINNING BIOLOGICALLY APPROPRIATE TM DOG FOOD

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     2014
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  LEADERSHIP
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    2015
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      ALBERTA
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          2015                     2015                  2015                        2015–2016
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 EXCELLENCE IN
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ALBERTA EXPORT        TOP 10 BEST             INNOVATION                CANINE PET FOOD
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    AWARDS           AWARD OF             AWARD FOR         DOG FOOD BRANDS             AWARD
                                                                                                                                                                                                                                                                                                                                                          EASY OPEN          LIFT AND PULL TAB TO YOUR RIGHT
                                                                                                                                                                                                                                                                                                                                                                             DO NOT CUT
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               “FOOD INNOVATION”    DISTINCTION       CONSUMER PRODUCTS            REVIEWS.COM           PETFOOD & ANIMAL
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           NUTRITION 2.0
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 GLYCEMIC RESEARCH INSTITUTE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       WASHINGTON DC




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    TRUSTED EVERYWHERE.                                                                                                                                                                                                     BIOLOGICALLY APPROPRIATE          TM


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            NOURISH AS NATURE INTENDED – ORIJEN mirrors the
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            richness, freshness and variety of WholePrey™ meats that
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    TRUSTED BY PET LOVERS EVERYWHERE, ORIJEN IS THE FULLEST EXPRESSION OF OUR                                                                                                                                               dogs are evolved to eat.


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    BIOLOGICALLY APPROPRIATE™ AND FRESH REGIONAL INGREDIENTS COMMITMENT.




                                                                                                                                                                                                                                                      MADE IN OUR




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   KENTUCKY KITCHENS
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ORIJEN ORIGINAL features unmatched inclusions of free-run poultry, wild-caught fish and
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    whole nest-laid eggs — sustainably farmed or fished in our region and delivered daily,                                                                                                                                  FRESH REGIONAL INGREDIENTS
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            GROWN CLOSE TO HOME – We focus on local ingredients
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    FRESH or RAW and preservative-free, so they’re bursting with goodness and taste.                                                                                                                                        that are ethically raised by people we know and trust, and
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            delivered to our kitchens fresh or raw each day.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Prepared exclusively in our Kentucky DogStar ® Kitchens, award-winning ORIJEN is guaranteed
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    to keep your cherished dog healthy, happy and strong.

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            NEVER OUTSOURCED
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Reinhard Muhlenfeld                                                                                                                                                             PREPARED EXCLUSIVELY IN OUR DOGSTAR ® KITCHENS –
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            We don’t make foods for other companies and we don’t
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Founder                                                                                                                                                                         allow our foods to be made by anyone else.




                                                                                                                                                                                                                                                      KENTUCKY KITCHENS
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ORIJEN ORIGINAL
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             85 15 0




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ESSENTIAL VITAMINS




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   MADE IN OUR
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           & MINERALS*
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            MODERN DOGS ARE BUILT LIKE THEIR ANCESTORS. WE

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             OUR DOGSTAR
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      ®
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            BELIEVE THEY SHOULD EAT LIKE THEM TOO.



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         KITCHENS
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      WHOLEPREY             DIET             POULTRY | FISH | EGG                  VEGETABLES | FRUITS |                               GRAIN | POTATO | TAPIOCA |                                                                                                                                                                                                                                           Mirroring Mother Nature, ORIJEN ORIGINAL is loaded
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          TM



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       POULTRY | ORGANS | CARTILAGE          INGREDIENTS                           BOTANICALS                                          PLANT PROTEIN CONCENTRATES                                                                                                                                                                                                                                           with free-run chicken and turkey, wild-caught fish and
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            whole nest-laid eggs — delivered FRESH or RAW, in
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            richly nourishing WholePrey™ ratios.
                                                                                                                                                                                                                                                                                                                                                AMERICA’S VAST AND FERTILE LANDS – OUR SOURCE OF INSPIRATION AND FRESH REGIONAL INGREDIENTS                                              FRESH, RAW OR DEHYDRATED ANIMAL INGREDIENTS | NO RENDERED POULTRY, FISH OR MEAT MEALS                                                                                                                                                                                                                                    AWARD-WINNING FOODS
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 AWARD-WINNING KITCHENS                                                     Prepared in our Kentucky DogStar® Kitchens, Biologically
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    *
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Plus natural preservatives. Contains a source of live (viable) naturally occurring microorganisms.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Appropriate™ ORIJEN keeps your dog happy and strong.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Read our ingredients and you’ll feel happy too!




                                                                                                                                                                                                                                                                                                                                                                                          Original
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        PEOPLE WE                                                                                                                                                                           INGREDIENTS




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               TRUST
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      LANCE, GUARDIAN OF FRESH. OUR KENTUCKY DOGSTAR® KITCHENS.                             Deboned chicken, deboned turkey, atlantic flounder, whole
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            eggs, whole atlantic mackerel, chicken liver, turkey liver,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            chicken heart, turkey heart, whole atlantic herring,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            dehydrated chicken, dehydrated turkey, dehydrated
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            mackerel, dehydrated chicken liver, whole dehydrated egg,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            whole red lentils, whole pinto beans, whole green peas,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     INGREDIENTS WE LOVE




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  85 15 0
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            chicken necks, chicken kidney, whole green lentils, whole
      ORIJEN Original Dog is formulated to meet the nutritional levels established by the AAFCO Dog Food Nutrient Profiles for All Life Stages, including growth of large size dogs (70 lb or more as an adult).


                                                                                                                                                                                                                    8 OZ CUP IS 114 G OF FOOD




                                                                                                                                                                                                                                                                                            FEEDING GUIDE
                                                                                                                                                                                                                                                                                            DAILY RATION AND




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                FROM PEOPLE WE KNOW AND TRUST                                                                                                                                                               navy beans, whole chickpeas, lentil fiber, chicken fat,

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              FRESH FROM
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            natural chicken flavor, alaskan pollock oil, ground chicken
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            bone, chicken cartilage, turkey cartilage, mixed tocopherols


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      OUR REGION
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            (preservative), whole pumpkin, whole butternut squash,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            freeze-dried chicken liver, dried kelp, zinc proteinate, kale,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            spinach, mustard greens, collard greens, turnip greens,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            whole carrots, whole apples, whole pears, pumpkin
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               FRESH OR RAW INGREDIENTS                                                     seeds, sunflower seeds, thiamine mononitrate, D-calcium




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              WHOLEPREY DIET
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             FROM LOCAL FARMS AND WATERS
                                                                                                                                                                                                                                                                                            WEIGHT
                                                                                                                                                                                                                                                                                            DOG




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            pantothenate, copper proteinate, chicory root, turmeric,
                                                                                                                                                                                                                   132 lb
                                                                                                                                                                                                                   110 lb
                                                                                                                                                                                                                   88 lb
                                                                                                                                                                                                                   66 lb
                                                                                                                                                                                                                   44 lb
                                                                                                                                                                                                                   22 lb
                                                                                                                                                                                                                   11 lb
                                                                                                                                                                                                                   4 ½ lb
                                                                                                                                                                                                                                                                          LB




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                TM
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            sarsaparilla root, althea root, rosehips, juniper berries,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            dried lactobacillus acidophilus fermentation product,


                                                                                                                                                                                                                                                                                                                                                                                                        BIOLOGICALLY APPROPRIATE DOG FOOD                                                                         TM
                                                                                                                                                                                                                   60 kg
                                                                                                                                                                                                                   50 kg
                                                                                                                                                                                                                   40 kg
                                                                                                                                                                                                                   30 kg
                                                                                                                                                                                                                   20 kg
                                                                                                                                                                                                                   10 kg
                                                                                                                                                                                                                   5 kg
                                                                                                                                                                                                                   2 kg




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            dried bifidobacterium animalis fermentation product,
                                                                                                                                                                                                                                                                          KG




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            dried lactobacillus casei fermentation product.

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            GUARANTEED ANALYSIS
                                                                                                                                                                                                                                                                                               1 hour or LESS daily exercise
                                                                                                                                                                                                                                                                                                                       LESS ACTIVE
                                                                                                                                                                                                                                                                          CUPS/DAY OZ/DAY
                                                                                                                                                                                                                   3⅓ c
                                                                                                                                                                                                                   3c
                                                                                                                                                                                                                   2½ c
                                                                                                                                                                                                                   2c
                                                                                                                                                                                                                   1½ c
                                                                                                                                                                                                                   ¾c
                                                                                                                                                                                                                   ½c
                                                                                                                                                                                                                   ¼c




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               GREG OF HEFTON FARMS IN HANSON, KENTUCKY. TRUSTED SUPPLIER OF FRESH LOCAL CHICKEN.                                FREE-RUN LOCAL CHICKEN AND NEST-LAID EGGS. DELIVERED FRESH DAILY.                          Crude protein (min.)                                                      38 %
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Crude fat (min.)                                                          18 %
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Crude fiber (max.)                                                         4%




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               Original
                                                                                                                                                                                                                                                                                                                                                                                                              MADE WITH FRESH REGIONAL INGREDIENTS DELIVERED DAILY                                                                                                                                                                                                                                                                                                                                                                                                                          Moisture (max.)                                                           12 %
                                                                                                                                                                                                                   13 ⅓
                                                                                                                                                                                                                   12
                                                                                                                                                                                                                   10
                                                                                                                                                                                                                   8
                                                                                                                                                                                                                   6
                                                                                                                                                                                                                   3
                                                                                                                                                                                                                   2
                                                                                                                                                                                                                   1




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              THIS 13 LB PACKAGE OF ORIJEN IS MADE WITH OVER
                                                                                                                                                                                                                                                                                                                                                                                                        FREE-RUN CHICKEN AND TURKEY, WILD-CAUGHT FISH AND NEST-LAID EGGS
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            DHA (docosahexaenoic acid) (min.)                                        0.2 %
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         11 LB* OF FRESH, RAW OR DEHYDRATED ANIMAL INGREDIENTS 2/3 FRESH OR RAW + 1/3 DRIED*                                                                                                                                EPA (eicosapentaenoic acid) (min.)
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Calcium (min.)
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     0.2 %
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     1.4 %
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Phosphorus (min.)                                                          1%
                                                                                                                                                                                                                                                                          CUPS/DAY

                                                                                                                                                                                                                                                                                               1 hour or MORE daily exercise
                                                                                                                                                                                                                                                                                                                       ACTIVE
                                                                                                                                                                                                                   5c
                                                                                                                                                                                                                   4½ c
                                                                                                                                                                                                                   3¾ c
                                                                                                                                                                                                                   3c
                                                                                                                                                                                                                   2¼ c
                                                                                                                                                                                                                   1⅓ c
                                                                                                                                                                                                                   ¾c
                                                                                                                                                                                                                   ⅓c




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Omega-6 Fatty Acids* (min.)                                                3%
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Omega-3 Fatty Acids* (min.)                                              0.8 %
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Glucosamine* (min.)                                                 600 mg/kg
                                                                                                                                                                                                                                                                          OZ/DAY
                                                                                                                                                                                                                   20
                                                                                                                                                                                                                   18
                                                                                                                                                                                                                   75
                                                                                                                                                                                                                   12
                                                                                                                                                                                                                   9
                                                                                                                                                                                                                   5⅓
                                                                                                                                                                                                                   3
                                                                                                                                                                                                                   1⅓




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Chondroitin sulfate* (min.)                                         600 mg/kg
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 3 1/4 LB*                             1 3/4 LB*                              2
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               /3 LB*              2
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    /3 LB*                             1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        /2 LB*                             1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            /2 LB*                          Total Microorganisms* (min.)                                     100M CFU/lb
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            (Lactobacillus acidophilus, Bifidobacterium animalis, Lactobacillus casei)
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    FRESH                                  FRESH                             FRESH OR RAW              FRESH                               FRESH                          FRESH OR RAW

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           CHICKEN, ORGANS, CARTILAGE           TURKEY, ORGANS, CARTILAGE                   WILD FLOUNDER      WHOLE NEST-LAID EGGS             WHOLE ATLANTIC MACKEREL              WHOLE ATLANTIC HERRING                *Not recognized as an essential nutrient by the AAFCO
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Dog Food Nutrient Profiles
                                                                                                                                                                                                                   adult amount. LACTATION: feed “free choice.”
                                                                                                                                                                                                                   GESTATION: increase from 25% to 50% of the
                                                                                                                                                                                                                   times the adult amount.
                                                                                                                                                                                                                   the adult amount. At 6 - 11 months feed 1¼
                                                                                                                                                                                                                   adult amount. At 3 - 6 months feed 1½ times
                                                                                                                                                                                                                   PUPPIES: at 1½ - 3 months old feed twice the
                                                                                                                                                                                                                   and always keep fresh, clean water available.
                                                                                                                                                                                                                   adjusting amounts as needed. Feed twice daily,
                                                                                                                                                                                                                   suggest monitoring your dog’s weight and
                                                                                                                                                                                                                   This chart provides an initial guide, and we
                                                                                                                                                                                                                   environment, age and activity.
                                                                                                                                                                                                                   with feeding requirements that will vary with
                                                                                                                                                                                                                   Just like you, your dog is a unique individual
                                                                                                                                                                                                                   EVERY DOG IS DIFFERENT.




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         PLUS 3 2/3 LB* OF GENTLY DEHYDRATED CHICKEN, TURKEY, EGGS AND MACKEREL                                                                                              *APPROXIMATE INCLUSIONS                        CALORIE CONTENT
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Calorie content (calculated): ME 3940 kcal/kg, 449 kcal per 8 oz cup.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Calories distributed to support peak conditioning with 39% from
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            protein, 20% from vegetables and fruits, and 41% from fat.


                                                                                                                                                                                                                                                                                                                                                                                                    BIOLOGICALLY APPROPRIATE™                  RENDER-FREE           TOP 10 FRESH OR RAW                WHOLEPREY™ DIET               FREEZE-DRIED LIVER
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       WHOLEPREY™ DIET                                                                                    NO RENDERED MEALS                                                                                 MADE BY CHAMPION PETFOODS USA INC.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            12871 BOWLING GREEN ROAD
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ORIJEN ORIGINAL
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       POULTRY | ORGANS | CARTILAGE                                                                       MADE WITH FRESH, RAW OR DEHYDRATED ANIMAL INGREDIENTS                                             AUBURN, KENTUCKY 42206                               13 LB | 5.9 KG
                                                                                                                                                                                                                                                                                                                                                                                                 PROTEIN-RICH | CARBOHYDRATE-LIMITED*     NO RENDERED BY-PRODUCTS   PREMIUM ANIMAL INGREDIENTS      POULTRY | ORGANS | CARTILAGE    INFUSED FOR NATURAL FLAVOR                                                                                                                                                                                                                                                                                                                              US REG. 15415996410 | EU REG.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            CHAMPIONPETFOODS.COM
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         IN HER INFINITE WISDOM, MOTHER NATURE MATCHED THE                                                  MOST PET FOODS CONTAIN POULTRY AND FISH MEALS, INGREDIENTS THAT
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         NUTRIENTS IN WHOLE PREY ANIMALS TO PERFECTLY MEET YOUR                                             ARE RENDERED AT HIGH TEMPERATURES FROM ANIMAL BY-PRODUCTS.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         DOG’S DIETARY NEEDS.                                                                               ORIJEN ORIGINAL features dried chicken and fish prepared at a low
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            CUSTOMER CARE (USA)
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            temperature (200oF) from fresh ingredients that meet European Union
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         That’s why ORIJEN features richly nourishing ratios of poultry, organs                                                                                                                                             TOLL FREE 1.877.939.0006
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Certification Standards — gently concentrating their goodness into a richly
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            FOLLOW US ONLINE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         and cartilage, plus whole fish, and whole eggs, providing a concentrated                           nourishing source of protein.
                                                                                                                                                                                                                                                                                                                                                                                                     MADE IN OUR                                                                          PREPARED WITH PRIDE FROM TRUSTED REGIONAL INGREDIENTS
                                                                                                                                                                                                                                                                                                                                                                                                                                                 KENTUCKY KITCHENS *MAXIMUM 20% CARBOHYDRATE (AS ESTIMATED BY NFE)                                                                                                                                                       source of virtually every nutrient your dog needs, without long lists of                                                                                                                                                                  ORIJEN.CA
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         synthetic supplements.                                                                             MADE IN OUR                         KENTUCKY KITCHENS
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            @ORIJENPETFOOD         @CHAMPIONPETFOOD                                         OD_003




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    NET WEIGHT 13LB 5.9 KG
                                                                                                                                                                                                                                                                                                                                                                                        Original
                                                                                                                                                                                                                                                                                                                                                                                             BIOLOGICALLY APPROPRIATE DOG FOOD       TM
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          WHOLEPREY DIET
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    TM

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   85 15 0                                 DOG FOOD
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                FOR ALL BREEDS AND LIFE STAGES




ORIJEN ORIGINAL

BAG COLOURS                                                                                                                                                                                                                                                                                                                                                                                               MANDATORY PLATES


412                                                                                                                                                                                                                                             485                       7499                                                       2384   7461                             -                             White                 Matte




1                                                                                                                                                                                                                                               2                         3                                                          4      5                6               7                             8                     9




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               CPFB00065
